DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
The amendment filed 8/27/2021 is acknowledged. Claim 1 is amended. Currently, claims 1-2, 4-5, 7-9, 11-12, 14-19 are pending with claim 16 being withdrawn from consideration. 
Previous prior art rejection is modified to address the above amendment.
Claims 1-2, 4-5, 7-9, 11-12, 14-15 and 17-19 are rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2, 4, 7-9 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Buller (US 2012/0118348) in view of Robert (US 2010/0027796).
Regarding claim 1, Buller solar cell module comprising:
a first terminal (+) and a second terminal (-) (see figs. 1-5 and 7-9);
a plurality of solar cells  (see square-like shape in modules 110 in figs. 1-2 or 310 in figs. 3-5 and 7-9) connected to the terminals and inherently generate voltage between the terminals (e.g. solar cell is a device that generates electricity and therefore generates voltage);
a switch (140, see figs. 1-3, 5 and 7-8, 446-448 in figs. 4 and 9) between the terminals (+ and -), and electrically connecting or disconnecting the terminals (e.g. close or open) when a valid control signal is present (see [0016], [0024] and [0035]). 
Buller teaches switch (140) contains a processor that would control whether the switch opens or closes when a signal is received from outside source or from an internal program, or operated from an internal program or have an associated programmable controller, or controlled by through switch controller such as a programmed processor ([0016], [0024] and [0035]), the 
Buller does not explicitly teaches the valid control signal is present in the form of an encrypted signal and the switch is designed to decrypt the encrypted signal such that the solar cells and the switch form integral component of the solar cell module for providing an efficient theft protection.
Robert teaches adding encrypted message to the switching function would make decryption for a hacker more difficult, difficult to intercept or identify (see [0039]).
It would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell module of modified Buller by using encrypted valid signal (or message) as taught by Robert, or the valid signal is present in the form of an encrypted signal, because Robert teaches such encrypted signal would make decryption for a hacker more difficult, difficult to intercept or identify. In addition, it would have been obvious to one skilled in the art to design (or program) the switch to decrypt the encrypted signal, because Buller explicitly suggests the switch is programmed to respond to the valid signal. In such modification, the solar cells and the switch of modified Buller form integral component of the solar cell module for providing an 
Modified Buller et al. discloses all the structural limitations of the claimed solar cell module, wherein Buller et al. disclose the switch between the terminals is open during the normal operation ([0017]) and the switch is close to have the terminals shorted in an idle system, or not operating system ([0018]). Buller also teaches when the switch (140) is operated from an internal program or has an associated programmable controller, a detector continuously monitor voltage and/or current to determine if conditions are such that switch 140 could be open or closed ([0024]), and shows the monitoring the voltage and signal includes sending out the valid signal (see fig. 6).
Modified Buller does not explicitly state word-by-word of the operation of the switch such that a continuous transmission of the valid control signal is needed for activation of the solar cell module. 
However, it would have been obvious to one skilled in the art at the time of the invention was made to have operated the switch such that a continuous transmission of the valid signal is needed for activation of the solar cell module, because Buller teaches the solar cell module requires the valid signal (e.g. the signal for open the switch) for normal operation and the continuous monitoring the voltage and/or current includes sending out the valid signal. Furthermore, such modification would involve nothing more than an intended use/operation of the switch and the recitation directing toward the intended use of the solar cell module does not differentiate the solar cell module claims from prior art. See MPEP 2114 and 2115.

Regarding claim 4, modified Buller discloses a solar cell module as in claim 1 above, wherein Buller teaches using a detector (250 in figs. 2-3 and 5-8, or 456-458 in figs. 4 and 9) to send out the valid signal to open and close the switch according to a predetermined voltage (see [0018], [0024-0025], [0028]), wherein the detector is wired to the solar cell module (see figs. 2-5 and 7-9). Therefore, the valid signal must have a predetermined voltage characteristic which differs from zero to overcome the resistance of the circuit to reach the switch.
Regarding claim 7, modified Buller discloses a solar cell module as in claim 1 above, wherein Buller teaches the valid control signal (e.g. to open and close the switch) is specifically for the solar cell module (see figs. 1-2) or for a plurality of solar cell modules (or rows of 310 in figs. 3-5 and 7-9) so that one or more solar cell modules selectively activated by transmitting the valid control signal (see figs. 1-5 and 7-9).
Regarding claim 8, modified Buller discloses a solar cell module as in claim 1 above, wherein Buller teaches the switch (140 or 446-448) can be connected to a control device (246 in fig. 2, [0024]; 562 in fig. 5, [0035-0037]; 764 or user 768 in fig. 7, [0041-0042], 986  in fig. 9, [0046-0048]) by means of a photovoltaic cable or by wireless (see figs. 2, 5, 7 and 9, [0024], [0035-0037], [0041-0042] [0046-0048]), wherein the control device provides the valid control signal (e.g. all of the signals from the controller are accepted by the switch, or no dummy signal).
Regarding claim 9, modified Buller discloses a solar cell module as in claim 1 above, wherein Buller teaches using wireless network (560 in fig. 5, 760 in fig. 7, [0035-0037] and [0041-0042]) to control the switch (140), therefore, the switch (140) has a network interface (e.g. 
Regarding claim 11, modified Buller discloses a solar cell module as in claim 1 above, wherein Buller teaches using signal to open or close the switch ([0016], [0024] and [0035]), therefore the switch is designed to also retain a switching state in the absence of the valid control signal so that a single transmission of the valid control signal is sufficient to permanently open the switch between the first terminal and the second terminal.
Regarding claim 12, modified Buller discloses a solar cell module as in claim 1 above, wherein Buller teaches to open or close the switch between the terminals from the signals of the detector and the controller ([0024] and [0035]), therefore the switch is further designed to electrically connect the first terminal to the second terminal when a further control signal is present (e.g. signal from the detector if the valid signal is from the controller, or signal from the controller if the valid signal is from the detector).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over modified Buller (US 2012/0118348) as applied to claim 4 above, and further in view of Gilmore (US 2010/0132758).
Regarding claim 5, modified Buller discloses a solar cell module as in claim 4 above, wherein Buller discloses the switch is operated from an internal program (see [0016], [0024]). 
Modified Buller does not explicitly disclose the valid control signal is coded in the form of a predetermined pulse sequence.
Gilmore teaches a valid signal to open and close a switch is coded in the form of a predetermined pulse sequence (see fig. 4A) to modulate the current between the terminals to prevent potential damage to the load voltages of the PV array (see [0008], [0028]).
.
Claims 14-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over modified Buller (US 2012/0118348) as applied to claim 1 above, and further in view of Riermeier et al. (US Patent 5,268,038).
Regarding claims 14-15 and 18, modified Buller discloses a solar cell module as in claim 1 above, wherein Buller teaches the first terminal and the second terminal are integrated in the switch (se figs. 1-5 and 7-9).
Modified Buller does not explicitly disclose the terminals are designed to electrically connect to and fix at least one connecting cable by inserting it, and have a push-in clamp connection which allows a connecting cable to be pushed in in one direction and blocks it in an opposing direction.
Riermeier et al. teach a terminal (5, see fig. 4) is designed to have a push-in clamp connection (see socket of terminal 5) which allows a connecting cable (21) to be pushed in one direction and blocks the cable in opposing direction as the connecting cable (21) is connected to and fixed to the terminal by being inserted in the terminal (see fig. 4). Riermeier et al. teaches such terminals are simple to manufacture and also guarantee a simple, fast and reliable interconnection (see col. 1, lines 34-37).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the solar cell module of modified Buller by using the first and second terminals having .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over modified Buller (US 2012/0118348) as applied to claim 1 above, and further in view of Arai (US 2010/0258157).
Regarding claim 17, modified Buller discloses a solar cell module as in claim 1 above, wherein Buller discloses using connection lines to connect multiple solar cell modules with each other (see rows of solar modules 210 connected to each other via connection lines shown in figs. 3-5 and 7-9).
Modified Buller does not explicitly discloses a connection socket with one or more components attached on a rear side of the solar cell module and being configured for providing latching contacts for connection lines to connect multiple solar cell modules with each other.
Arai teaches a connection socket (or a connector as seen in figs. 5-8) with one or more components (see male side plug 41 and female side plug 44, figs. 1-10, also see figs. 11-12) attached on the rear side (e.g. rear surface) of the solar cell module (e.g. solar panel, see fig. 10, [0007]) and being configured for providing latching contacts (by mating parts and retainer mechanism, see figs. 1-12) for connection lines to connect multiple solar cell modules (or panels) with each other (see fig. 10).
It would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell module of Buller by incorporating a connection socket (or connector) with one or more components for connection lines to connect multiple solar cell modules as taught by Arai, because Arai teaches such connection socket (or connector) is easily and reliably assembled, highly versatile as a connector component for wiring and processes excellent watertightness performance (see [0013]). 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over modified Buller (US 2012/0118348) as applied to claim 18 above, and further in view of Gilmore (US 2010/0132758).
Regarding claim 19, modified Buller discloses a solar cell module as in claim 18 above, wherein Buller discloses the switch is operated from an internal program (see [0016], [0024]). 
Modified Buller does not explicitly disclose the valid control signal has a predetermined voltage characteristic which is differs from zero or is coded in the form of a predetermined pulse sequence.
Gilmore teaches a valid signal to open and close a switch is coded in the form of a predetermined pulse sequence (see fig. 4A) or has a predetermined voltage characteristic which differs from zero (fig. 4C) to modulate the current between the terminals to prevent potential damage to the load voltages of the PV array (see [0008], [0028]).
It would have been obvious to one skilled in the art at the time the invention was made to have coded the valid control signal to control the switch of Buller in a form of predetermined pulse sequence or has a predetermined voltage characteristic which differs from zero as taught by Gilmore, because Gilmore teaches such pulse sequence or voltage characteristic would modulate the current between the terminals to prevent potential damage to the load voltages of the solar cell module (or the PV array).
Response to Arguments
Applicant's arguments filed 8/27/2021 have been fully considered but they are not persuasive. 
Applicant argues that Buller does not teach the limitation “for activation of the solar cell module a continuous transmission of the valid control signal is needed, and the switch is further 
It is noted that a signal for opening the switch is not the same as the signal for closing the switch. Claim 1 recites “for activation of the solar cell module a continuous transmission of the valid control signal is needed, and the switch is further designed to retain a switching state as long as the valid control signal is present and, in the absence of the control signal, automatically connects the first terminal to the second terminal” (emphasis added). That is, Applicant claims when a continuous (initial) valid control signal for opening or closing the switch is applied, the switch is opened or closed (respectively); when that (initial) control signal is absent, the switch is automatically connects the first terminal to the second terminal, e.g. going from open to close or close to close (or remained to be closed). “Automatically” means the switch works by itself with little or no direct human control. The switch that has been programmed works by itself with little or no direct human control. “In the absence of the (initial) control signal” means “other signal takes over” or under other commands.
As stated in the office action, Buller discloses the switch between the terminals is open during the normal operation ([0017]) and close to have the terminals shorted in an idle system, or not operating ([0018]), Buller also teaches when the switch is operated from an internal program or has an associated programmable controller, a detector continuously monitor voltage and/or 
Even though Buller does not explicitly use the exact description, or state words by words, as claimed, Buller discloses an operation that “for activation of the solar cell module a continuous transmission of the valid control signal is needed, and the switch retain a switching state as long as the valid control signal is present” as the switch between the terminals is open during the normal operation, e.g. when measured voltage and/or current does not exceed threshold and not reduced to idle level, so that the signal “open switch” is needed from the detector which is continuous monitoring the voltage and/current; when the measured voltage and/or current is reduced or exceeding the threshold, the detector send out a signal “clock switch in the closed position” or signal “open switch” is absent and replaced by “clock switch in the closed position” or being put in idle system, which corresponds to instant recitation “in the absence of the control signal, automatically connects the first terminal to the second terminal”.   

Applicant argues that Buller is generally directed towards a safety system for high voltage photovoltaic system which pose significant risk or harm for maintenance crews. For the reason, Buller teaches a switch that is actively toggled between open and close via a specific signal. Applicant argues that Buller switch does not automatically close when a signal disappears, while Applicant’s automatic self-closing switch would impose a significant risk of harm to maintenance crews. Therefore, Applicant argues that Buller system would not 
The examiner replies that every switch toggles between close and open, or switching between close and open states, because that is how a “switch” works/functions. Even though Applicant does not use the exact term “toggle”, Applicant explicitly claims “connects” and “disconnect” the terminals, or Applicant claims the switch is toggling between a close state, e.g. connecting terminals, and an open state, e.g. disconnecting the terminals. The switch of Buller is programmed to close and open by itself, therefore the programmed switch of Buller is self-closing and self-opening. Applicant has not provided any subjective evidence that a programmed switch is not a self-closing and self-opening switch.

Applicant argues Buller teaches a switch toggling between open and closing, and Buller teaches arcing shall be avoided and that switch shall be prevented from closing to prevent arcing. Therefore, Applicant concludes that Buller prefers to have the switch to stay open and one skilled in the art would not be motivated to incorporate self-closing switch into Buller’s device.
The examiner replies the Buller explicitly discloses using a switch, which inherently having a function of opening and closing a circuit, wherein opening the switch will allow the solar cell module to operate and closing for deactivate the solar cell module (e.g. short circuit the module). This concept is also applied to Applicant’s claimed solar cell module. Of course, Buller prefers to have the switch open during the normal operation of the solar cell module, but the reference does not teach away from closing the switch to deactivate the solar cell module as Buller explicitly shows closing the switch when abnormalities occur (see fig. 6). Buller explicitly 

Applicant argues Buller does not teach the solar cell module comprising a switch is a “monolithic unit” as claimed, because Applicant defines the term “monolithic unit” is “understood to mean that the switch can only be disconnected by (partially) destroying the solar cell module, i.e. the solar cells and the switch form integral components of the solar cell module” in paragraph [0023], while the user may simply replace the switch in Buller’s device. 
The examiner replies that there is nowhere in Buller describing the switch is simply replaced as argued by Applicant. The switch (140) is an important electrical component of Buller’s solar cell module, disconnecting (or ripping/taking off) the switch (140) out of the module disclosed by Buller will destroy the solar cell module of Buller and might cause the solar cell module of Buller inoperable, and Buller explicitly disclose the solar cells and the switch form integral components of the solar cell module (see the figures shown by Buller). As such, Buller teaches the solar cell module comprising the switch to be a monolithic unit according to Applicant’s own definition. In addition, it is well settled that arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705 (Fed. Cir. 1984).

Applicant argues that the “monolithic unit” together with encryption provide several advantages of protection against theft, and automatically deactivated and fireman’s switch is possible, and none of the advantages is discloses by the cited references. The examiner replies that Applicant does not describe the feature of “monolithic unit” provides the advantages as In re Huang, 100 F.3d 135, 139-40 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705 (Fed. Cir. 1984).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726